DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, filed 12/10/2020, concerning the rejection of claims 1-30 have been fully considered and are persuasive.  The rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Kramer on 02/11/2021.

The application has been amended as follows:

5.	(currently amended) The method of claim 1, further comprising:


providing the second set of locations to the 
determining at least one updated depth value of the object based on the obtained depth information for the second set of locations.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a method for obtaining depth information of a scene using an electronic device, comprising the features: “…providing the first set of locations to a LIDAR unit configured to obtain depth information representative of depth of the scene at each of the first set of locations; determining, in a second 2D image of the plurality of 2D images, object borders for the object; and preparing a second segmentation of the object in the second 2D image, the second segmentation including a plurality of object segments based on the obtained depth information and the object borders, wherein the second segmentation of the object has a reduced number of object segments relative to the first segmentation”, which are neither anticipated nor made obvious by the prior art of record. Independent claim 10 is the corresponding electronic device and is allowed for analogous reasons.
Independent claim 19 is directed to an apparatus for automated control of a vehicle, comprising the features: “…generate a first plurality of spatial coordinate sets based on content analysis of a first received image, each spatial coordinate set indicative of a location of a segment within a first object in the first received image, at least a portion of the segments are irregular in geometry and size and the segments are non-uniformly distributed within the first object;… determine a position of the first object an obstacle relative to the vehicle based on the depth information received from the LIDAR unit and the first plurality of spatial coordinate sets; and determine an instruction for a vehicle operation based on the determined position of the first object”, which are neither anticipated nor made obvious by the prior art of record. Independent claim 27 is the corresponding electronic device and is allowed for analogous reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425